Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowed because no prior art references were found with a composition containing rosmarinic acid, linalool, and a dye component having the particular camphor and cineole concentrations to rosmarinic acid, and a concentration of linalool to rosmarinic acid in a  packed beverage .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	7-16-22 HFH